                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION

                                  CASE NO. 5:20-CV-00393-D

 CATHERINE BISHOP,                             )
                                               )
                             Plaintiff,        )
                                               )
 v.                                            )
                                               )                      ORDER
, CABELA'S WHOLESALE, LLC,                     )
                                               )
                             Defendants.       )

******************************************************************************

                                             ORDER


       All parties to this action, having stipulated pursuant to Fed. R. Civ. P. 41 to dismissal of

this action with prejudice, it is hereby ORDERED that:



       The entire action, including all claims and counterclaims stated herein against all parties

and hereby dismissed with prejudice.




SO ORDERED. This the        2...4--   day of February, 2021.




                                                     JAMES C. DEVER       ill
                                                     United States District Judge




         Case 5:20-cv-00393-D Document 17 Filed 02/24/21 Page 1 of 1
